OPINION — AG — ** LEASE AGREEMENT, COUNTY COMMISSIONERS, RENTAL PROPERTY ** IF A LEASE AGREEMENT, SUCH AS IS REFERRED TO, IS ENTERED INTO, THE " PURCHASE PRICE OF THE EQUIPMENT SO LEASED " SHOULD SET FORTH THEREIN, TOGETHER WITH THE AGREED MONTHLY RENTAL THEREFOR, AND THAT SAID MONTHLY RENTAL SHALL NOT BE PAID OVER A LONGER PERIOD THAN IS NECESSARY TO PAY SAID " PURCHASE PRICE " PLUS INTEREST ON SAID AMOUNT AT AN AGREED RATE NOT TO EXCEED SIX PERCENT PER ANNUM.  (LEASED EQUIPMENT) CITE: 62 O.S.H. 430.1 (FRED HANSEN) ** SEE: OPINION NO. 73-177 (1973) **